First of all, I would like to express my solidarity to the Mexican people, who are dealing with the aftermath of a devastating earthquake.
At the outset, I wish to congratulate you, Mr. Lajčák, on assuming the post of President of the General Assembly at its current session. I am sure you will make our region proud.
The United Nations is, and will be, the central forum for multilateralism and a rules-based global order. This is the place where all nations come together to carry out our shared responsibility to deliver peace and security, advance human rights and sustainable development and cooperate for a better future. As the truly global Organization, the United Nations must be able to effectively respond to the serious global issues that we face: regional conflicts and humanitarian crises, the threat of terrorism, insecurity related to migration, climate change and poverty. Individuals and their need for peace and a decent life are at the centre of all those challenges. We must be able to deliver on those needs as individual nations and as the United Nations.
It is no secret that the Organization has grown too complex and bureaucratic to be able to respond swiftly to today’s challenges. Some even question its credibility and relevance. Latvia also wishes to see the United Nations become more effective, more transparent and more flexible so that it can can make a positive, real influence for people on the ground. While the most recent global agreements have shown that effective multilateralism is possible, we must bring the values and goals of the United Nations closer to the people. The United Nations must preserve and, in some instances, regain, the trust of citizens and Member States in its ability to prevent and respond to crises and to promote a rules-based global order.
The new Secretary-General, Mr. António Guterres, was appointed on a platform of change. Latvia welcomes his appointment and fully supports his vision of a more effective United Nations. The Secretary- General’s actions and ideas related to qualitative change and reforms in the United Nations are very encouraging signs. Reform is never an easy task, but with patience, clear goals and the cooperation of the United Nations system and Member States, reform is possible. The Secretary-General has our full support for his endeavours.
All people on the planet need peace. For people to fully realize their potential, a stable and secure environment is essential. In too many places, conflicts seem to have no end. The very basic principles of international law are violated, borders are changed by force and human lives suffer. Far too often, the United Nations has been unable to prevent conflicts, stop atrocities or build peace. Too often, resources are spent managing and responding to crises instead of preventing them.
The Security Council bears a particular responsibility for ensuring peace. Its members, especially the veto-wielding members, should move beyond their domestic interests in the name of genuinely addressing global challenges. People see the failures of the Security Council as failures of the Organization. We cannot expect trust in the United Nations if the Security Council does not deliver. Latvia also reiterates its call for reform of the Security Council, which is long overdue.
From his first day on the job, the Secretary-General has made a strong appeal for peace and the prevention of conflicts. We fully support him in that endeavour. Conflict prevention must be at the core of actions of the United Nations in order to keep situations of concern from spiralling out of control. Saving human lives and upholding human dignity must be our common priority.
Tools for prevention have long been available, including in the Charter of the United Nations, but we need to move from mere commitments to preserve a rules-based global order to actions to restore that order where it has been broken. Latvia will continue to promote democracy, good governance, human rights and the rule of law as key factors for global stability.
Security is truly a global issue today. In particular, Latvia is deeply worried about the proliferation of weapons of mass destruction and the threat of the use of nuclear weapons. North Korea’s actions have increased global insecurity. Latvia strongly condemns all nuclear tests and launches of ballistic missiles conducted by North Korea, as well as its continuous provocative rhetoric. We call on North Korea to return to a credible and meaningful dialogue with the international community and to refrain from any further action that would increase regional tensions. It is a priority to find a peaceful and diplomatic solution to that situation. In the meantime, all States must fully implement the relevant Security Council resolutions.
The use of chemical weapons in Syria, which blatantly disregards Syria’s obligations as a party to the Chemical Weapons Convention, is a deplorable crime that must be fully investigated. The perpetrators must be held accountable. Latvia has constantly called for accountability regarding those attacks, an accountability that is closely linked to the credibility of the whole international system. For that reason, Latvia has supported the International, Impartial and Independent Mechanism for the Syrian Arab Republic to assist the investigation and prosecution of serious crimes committed in Syria. We will continue to support the Syrian people and the United Nations-led political process towards a political resolution of that bloody conflict, which has lasted far too long.
Global terrorism is one of the most serious threats to international peace and security. The unwavering efforts of the Global Coalition against Da’esh have degraded the capabilities of Da’esh across all fronts. Latvia welcomes the important victories achieved, including the liberation of Mosul in Iraq. However, our fight is far from over, and we have to think about new strategies and secure new domains as the threat of terrorism becomes more asymmetric and globally dispersed. Besides military efforts, we must continue to disrupt the flow of foreign terrorist fighters, dismantle financing networks and counter online and offline propaganda that sets youth on a path towards radicalization.
We are pleased to see that the Riga Protocol on foreign terrorist fighters — the Additional Protocol to the Council of Europe Convention on the Prevention of Terrorism — entered into force in July. We encourage more States to accede to that instrument in order to address the threat at hand, which affects countries of origin and of destination.
International support will be required to help stabilize liberated areas in Syria and Iraq in order to allow refugees and internally displaced persons to return and start rebuilding their lives. Latvia provides training to Iraqi security forces and financial support for stabilization efforts.
Solving existing conflicts is essential for preventing new ones. We must stand firm in upholding the rules-based security order in Europe. The territorial integrity of independent States must be respected by all, including by the Russian Federation. Russia’s unprovoked aggression against its neighbours is a serious breach of international security rules. There must be accountability for violations of international law for any aggressor that initiates or sustains such conflicts.
A peaceful resolution of the conflict in Ukraine and respect for Ukraine’s sovereignty and territorial integrity are priorities for Latvia. Russia’s continued aggression in eastern Ukraine and the illegal annexation of Crimea and Sevastopol cannot become business as usual. We support diplomatic efforts to resolve the crisis under the Normandy format and within the framework of the Trilateral Contact Group so as to achieve the full implementation of the Minsk agreements by all the parties involved. International monitors must be granted access to Crimea, and human rights violations against residents of Crimea, including Crimean Tatars, must stop.
The United Nations, along with the relevant regional actors, should remain involved in, and committed to, facilitating the resolution of the protracted conflicts in Nagorno Karabakh, Transnistria, Abkhazia and South Ossetia.
Last year I stressed that the strengthening of the development and security nexus must become our mission. Our priority must be to achieve peace and a decent life for everyone, including the most
vulnerable among us. We must tackle the root causes preventing us from attaining sustainable development. If conflicts, hardship and poverty continue, migration and the flow of refugees will further increase. The far- reaching impact of climate change on global security cannot simply be disregarded. We must carry on with our joint commitment to tackle climate change so that coming generations can live sustainably on this planet in a sustainable way. Latvia is fully committed to the implementation of the Paris Agreement.
Now is the time to put in place the mechanisms of implementation of the 2030 Agenda for Sustainable Development. That needs to be done at all levels — national, regional and global — in true partnership with all stakeholders. We welcome the current review of the United Nations development system to fulfil the ambitious goals of the 2030 Agenda. Next year Latvia will present a voluntary national review of the implementation of the 2030 Agenda to the United Nations High-level Political Forum on Sustainable Development. Our national focus is to put people first, as that will lead to long-lasting development gains. Latvia is ready to share its experience with implementing the 2030 Agenda through development cooperation.
To enjoy peace and development, our societies need space and institutions for free, open and enlightened public debate where truth can be sought, knowledge shared and lies exposed. Such belief is also at the heart of our approach to countering purposeful and malicious propaganda and disinformation emanating from both State and non-State actors. Our answer to that challenge is to reassert the fundamental principles of freedom of speech and press and the independence of the media. Both nationally and internationally, we are committed to supporting the development of independent, professional, transparent and objective media and journalism, and to increasing the resilience of our societies by investing in stronger critical thinking skills, as well as media and information literacy.
In conclusion, let me reiterate that Latvia remains a strong advocate of the multilateral system and believes in an effective and efficient United Nations, guided by the values on which it was founded. It is time for the United Nations to adapt to a changing global environment, focus on priorities and deliver results. The Secretary-General cannot do that alone. We all must work together to ensure that our Organization functions better and is fit for its purpose.